            Case 2:20-cv-01407-RSM-BAT Document 4 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
10
      SYVILAY MONETHICHACK,                               Case No. C20-1407-RSM-BAT
11
                     Petitioner,                          ORDER OF DISMISSAL
12
13                      v.

14    BRYAN S. WILCOX, et al.,
15                 Respondents.
16
17          This matter comes before the Court on the Joint Stipulation and Proposed Order of
18
     Dismissal filed by Plaintiff and signed by the parties. Dkt. #3.
19
            Having reviewed that stipulation, the Court finds and ORDERS that Plaintiff’s Petition
20
     for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 is DISMISSED with prejudice and
21
22   without fees or costs to either party.

23          DATED this 26th day of October, 2020.
24
25
26
27                                                 A
                                                   RICARDO S. MARTINEZ
28                                                 CHIEF UNITED STATES DISTRICT JUDGE



     ORDER OF DISMISSAL - 1
